Citation Nr: 0926247	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for a service-
connected lumbar spine disability, currently evaluated 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1958 to May 1978.

Service connection for a lumbar spine disability was granted 
in an April 1979 rating decision; a 10 percent disability 
rating was assigned.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which increased the disability 
rating for the Veteran's service-connected lumbar spine 
disability to 20 percent.    

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the RO in 
Denver, Colorado in September 2004.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.  

In February 2007 and in October 2008, the Board remanded the 
Veteran's claim for further procedural development.  The 
Veteran's claim was denied by the agency of original 
jurisdiction (AOJ) in a March 2009 supplemental statement of 
the case (SSOC).  The Veteran's VA claims folder has been 
returned to the Board for further appellate review. 

Referred issues

As noted in the Board's October 2008 decision, the Veteran 
sent a letter dated August 27, 2008 directly to the Board 
stating, in essence, that he could not work due to his 
service-connected back disability.  The Board interpreted 
this statement as an informal claim of entitlement to total 
disability based upon individual unemployability (TDIU), and 
referred the claim to the RO for appropriate action.  
Accordingly, that issue is not in appellate status before the 
Board. 

According to the Veterans Appeals Contact and Locator System 
(VACOLS), it appears that the Veteran has perfected an appeal 
as to a second issue, entitlement to service connection for a 
skin disability.  It further appears that he requested a 
Travel Board hearing as to that issue.  Evidence pertaining 
to that issue is not to be found the VA claims folder now 
before the Board; it appears that a separate file pertaining 
to the skin disability is at the RO.  That issue will 
therefore not be addressed in this decision.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
currently manifested by a loss of lateral motion with 
osteoarthritic changes. 

2.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5237 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected lumbar spine 
disability warrants a higher disability rating than the 
currently-assigned 20 percent.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim in February 2007 and in October 2008 for 
further procedural development.  Specifically, in February 
2007, the Board instructed the AOJ to send the Veteran 
corrective notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), in compliance with 38 C.F.R. 
§ 3.159(a) and with the notice requirements announced in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Similarly, in 
October 2008, the Board instructed the AOJ to send the 
Veteran additional VCAA notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In both decisions, the Board 
instructed the AOJ to readjudicate the Veteran's claim. 

In letters dated March 2, 2007 and October 29, 2008 the 
Appeals Management Center (AMC) sent notices to the Veteran 
pursuant to 38 C.F.R. § 3.159(a), Dingess, and Vazquez.  
These letters will be discussed in greater detail below.  
The AOJ readjudicated the Veteran's claim in July 2008 and 
March 2009.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002);                see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for an 
increased disability rating in a letters from the AMC dated 
March 2, 2007 and October 29, 2008 including evidence showing 
that "your service-connected condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in an August 2002 letter from 
the RO, as well as in the above-referenced March 2007 and 
October 2008 letters.  Specifically, the Veteran was advised 
in the letters that VA is responsible for obtaining relevant 
records from other Federal agencies.  The letters also 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claim.  Both the March 2007 and 
October 2008 letters additionally informed the Veteran that 
VA would make reasonable efforts to obtain the Veteran's 
private medical records, employment records, or records from 
state or local government agencies.  Included with the 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letters asked that 
the Veteran complete this release so that VA could obtain 
records on his behalf.  

The March 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the October 2008 VCAA letter, page 6.  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the March 
2007 letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.              See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the Veteran to 
provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2007 letter from the 
RO.  The letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 letter advised 
the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2007 
letter from the RO. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that the above-referenced October 2008 letter 
to the Veteran specifically referenced Vazquez-Flores v. 
Peake and advised him that a disability rating "can be 
changed if your condition changes," and "we will assign a 
rating from 0 to as much as 100 percent," depending on the 
disability involved.  In addition, the RO invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, and gave notice of the specific schedular 
criteria used to rate his lumbar spine disability through the 
use of diagnostic codes, specifically Diagnostic Code 5237 
[Lumbosacral or cervical strain].

Further, the record also shows that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  The Veteran has submitted argument which 
specifically referenced the former and current General Rating 
Formula for Diseases and Injuries to the Spine utilized in 
rating his disability.  
See the Appellant's May 12, 2009 Post-Remand Brief, pages 3-
5.  The Veteran's representative made specific argument as to 
how the Veteran's pain and limitation of motion entitles the 
Veteran to a higher disability rating, and quoted Diagnostic 
Codes 5235-5243.  Id., pages 4 and 5.  It is therefore clear 
that the Veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice as contemplated by the 
Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the VCAA letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  Subsequently, the Veteran's claim was 
readjudicated in the July 2008 and March 2009 SSOCs.   See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA 
outpatient and private treatment records, lay statements from 
the Veteran's employers, and afforded the Veteran VA 
examinations in December 2002 and April 2004.

A February 2001 VA treatment record indicated that the 
Veteran was applying for Social Security Administration (SSA) 
disability benefits.  See the Veteran's February 9, 2001 VA 
treatment record.  The record is silent as to any SSA 
adjudication.  Further, the Veteran and his representative 
have not indicated, or even hinted, that any Social Security 
records that may exist would be of any significance in the 
present case.  Therefore, a remand to obtain SSA records is 
not necessary, as the Veteran has not suggested that they are 
pertinent to his claim, and the record does not so indicate.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal] ; see also Robinson v. 
Shinseki ___ Vet. App. ___ 2009 WL 1146603 (2009).  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a service organization, and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  Most recently, his accredited representative 
presented a brief dated May 12, 2009 directly to the Board.  
As was noted in the Introduction, the Veteran testified 
before the undersigned at the Denver RO in September 2004.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

The Veteran filed his increased rating claim in October 2000.  
During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended twice, effective September 23, 2002 and September 26, 
2003.       See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 
68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
above, the Veteran has been provided with the new regulatory 
criteria in the October 2008 letter from the RO.  Therefore, 
there is no prejudice to the Veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Veteran's service-connected lumbar spine disability is 
currently rated under Diagnostic Code 5237 [lumbosacral or 
cervical strain], which involves rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  He 
was previously rated under former Diagnostic Code 5295 
[lumbosacral strain].  

Diagnostic Code 5003, which has essentially remained 
unchanged, specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  

(i.)  The former schedular criteria

Former Diagnostic Code 5295, lumbosacral strain, provides a 
40 percent evaluation when severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on force motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71(a), Diagnostic Code 5295 (prior to September 
26, 2003).  


	
 (ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5237 [lumbosacral or cervical 
strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, 
Plate V (2008) as well as Note (2) to the General Rating 
Formula for Diseases and Injuries of the Spine.

Additionally, Note (5) indicates that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).



Analysis

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran has been diagnosed with sciatica.  See the 
October 29, 2003 letter from W.R.Y. M.D. [diagnosing 
"persistent left sciatica"].  Currently, Note (1) under the 
General Rating Formula directs evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  See also Bierman v. Brown, 
6 Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for a neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder].

In this case, Dr. W.R.Y. pertinently provided no rationale 
for his sciatica assessment, as no records of sciatica 
treatment were submitted with Dr. W.R.Y.'s letter.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his 
opinion."].  Indeed, the RO attempted to obtain such records 
from Dr. W.R.Y. in a letter dated September 5, 2003.  This 
letter was returned to the RO by the Post Office.  
Accordingly, the RO attempted to verify Dr. W.R.Y.'s address 
with the Veteran in a letter dated October 31, 2003, 
requesting that the Veteran submit a new Form 21-4142 so that 
the RO could obtain his treatment records, or obtain and send 
the records himself.  The Veteran did not respond.

Subsequently, the Veteran complained of pain radiating into 
his leg to the April 2004 VA examiner; however, this appears 
to have resolved, as the Veteran specifically denied 
radiating pain at the September 2004 hearing.                          
See the September 2004 hearing transcript, page 11 [noting 
that the pain shooting down into the leg "went away".  

Significantly, no specific neurologic impairment or resulting 
functional loss has been identified in the evidence.  A March 
6, 2002 VA treatment record specifically noted that the 
Veteran "has never had any symptoms of neuropathy."  
Further, deep tendon reflexes and strength testing were 
normal during the April 2004 VA examination.  See the April 
2004 VA examiner's report, page 4 [noting cranial nerves II-
XII grossly intact, deep tendon reflexes at 2+ and intact 
muscular strength at 5/5].  Moreover, no bladder or bowel 
dysfunction has been identified.

Based on the absence of objectively demonstrated neurological 
symptomatology, the Board finds that a separate rating for 
neurological impairment is not warranted.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

The Veteran's service-connected lumbar spine disorder is 
rated under former Diagnostic Code 5295 [lumbosacral strain].  
The medical evidence of record, which will be discussed in 
greater detail below, indicates that the Veteran's service-
connected low back disability is manifested by loss of 
lateral motion with osteoarthritic changes, which is 
congruent with the rating criteria listed under Diagnostic 
Code 5295.  The Board therefore believes that rating the 
Veteran under former Diagnostic Code 5295 is appropriate.

The Board has additionally considered rating the Veteran's 
low back disability under former Diagnostic Code 5292 [lumbar 
spine, limitation of motion of].  
The medical evidence of record indicates that the Veteran's 
service-connected low back disability manifests as back pain 
and limitation of motion, which is congruent with Diagnostic 
Code 5292.  However, 40 percent is the maximum rating 
available under former Diagnostic Code 5292 [limitation of 
motion, lumbar spine].  In light of the fact that the Board 
is awarding a 40 percent disability rating under former 
Diagnostic Code 5295, as will be discussed in greater detail 
below, rating the Veteran under Diagnostic Code 5292 offers 
no additional benefit to the Veteran.  
 
The Board has also considered rating the Veteran's low back 
disability under former Diagnostic Code 5293 [intervertebral 
disc syndrome] based on the Veteran's complaints of 
neuropathic type symptoms.  Crucially, the medical evidence 
of record fails to include any diagnosis of "intervertebral 
disc syndrome."  Further, there is no objective medical 
evidence of "recurrent attacks" or "persistent symptoms 
compatible with sciatic neuropathy."  As was discussed in 
some detail above, the one isolated diagnosis of sciatica was 
not substantiated with medical findings or clinical 
rationale.  Moreover, the Veteran testified that the pain 
radiating down his leg had resolved.  

Former Diagnostic Code 5293 will therefore not be further 
considered. 

Finally, the Board has also considered rating the Veteran's 
lumbar disability under former Diagnostic Code 5289 [spine, 
ankylosis of, lumbar].  However, there is no indication of 
lumbar spine ankylosis in the medical evidence of record.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  During the April 2004 VA 
examination, the Veteran was able achieve 
90 degrees of flexion, 20 degrees of extension, 20 degrees of 
left lateral flexion, 25 degrees of right lateral flexion, 
and 30 degrees of lateral rotation bilaterally.  It is thus 
clear that the Veteran's lumbar spine is not immobile; 
Diagnostic Code 5289 will also not be considered.  

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).

Intervertebral disc syndrome may be alternatively rated under 
the Formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, 
however, requires incapacitating episodes, with bed rest as 
prescribed by a physician.  See Note (1).
In this case, there is no medical evidence anywhere of record 
of physician-prescribed bed rest.  Moreover, as has been 
discussed above, there is of record no diagnosis of 
intervertebral disc syndrome, and virtually no evidence of 
neurological problems.

Thus, with respect to the current schedular criteria the 
Veteran's service-connected lumbar spine disability will be 
rated using only the General Rating Formula for Diseases and 
Injuries of the Spine.

Schedular rating

(i.) The former schedular criteria

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5295, to warrant a 40 
percent disability rating, the evidence must show listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  For the 
reasons set forth below, the Board finds that a 40 percent 
disability rating is warranted for the Veteran's lumbar spine 
disability under the former schedular criteria. 

In December 2002, X-rays of the Veteran's low back showed 
"moderate osteoarthritic change involving the L5-S1 level . 
. . evident with intervertebral disc space narrowing and 
posterior osteophyte formation."  See the December 19, 2002 
X-Ray report of L.G.A., M.D.  The December 2002 VA examiner 
diagnosed the Veteran with "degenerative disc disease and 
osteoarthritis," and noted a loss of 10 degrees of right 
lateral flexion.  See the December 2002 VA examiner's report, 
page 2.  Indeed, these findings were confirmed by the April 
2004 VA examiner who noted that subsequent radiographs showed 
"marked narrowing of the L5-S1 inner space consistent with 
severe degenerative disc disease."  See the April 2004 VA 
examiner's report, page 4.  Furthermore, during the April 
2004 VA examination, the Veteran displayed decreased lateral 
movement in both directions. 

Based on the medical evidence indicating that the Veteran's 
lumbar spine symptomatology includes osteo-arthritic changes 
with decreased lateral movement, the Board finds that the 
criteria for a 40 percent disability rating have been met 
under former Diagnostic Code 5295.    

(ii.) The current schedular criteria

The Board is awarding a 40 percent disability rating under 
the former schedular criteria.  In order to warrant a higher 
disability rating under the current schedular criteria for a 
lumbar spine disability, the evidence must demonstrate 
unfavorable ankylosis of the thoracolumbar spine or the 
entire spine. 

As noted above, ankylosis is defined as the "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure." See Lewis, supra.  The Veteran has not been 
diagnosed with ankylosis during any VA examination or 
outpatient treatment, nor has he alleged as much.  As 
recorded in the April 2004 VA examination report, the Veteran 
maintains forward flexion of the spine to 90 degrees.  
Because the Veteran is able to move his lower back joint, by 
definition, it is not immobile. Therefore, ankylosis is not 
shown, and a higher rating under the General Rating Formula 
for Disease and Injuries of the Spine is not warranted. 

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  
 
With respect to the former schedular criteria, the Board is 
awarding a 40 percent disability rating under the former 
Diagnostic Code 5295, which is the maximum disability rating 
under that code.  Further, as noted above, 40 percent is also 
the maximum rating available under former Diagnostic Code 
5292.  Where a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, consideration of the 
provisions of DeLuca is not required.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Hart considerations

In Hart v. Mansfield,  21 Vet. App. 505 (2007), the Court 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  In reaching 
its conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating was 
filed on October 31, 2000, and a 20 percent rating has been 
assigned from that date.  See both the March 2003 rating 
decision [where the RO increased the Veteran's lumbar spine 
disability rating to 20 percent, effective February 26, 2002] 
and the July 2004 rating decision [where the RO changed the 
effective date of this increase to October 31, 2000, the 
initial date of the Veteran's claim].    

For the year prior to October 31, 2000, a 10 percent 
disability rating was assigned.  The Veteran did not submit 
any evidence to support a finding that his back disability 
was worse in the year preceding the date of his claim.  Thus, 
the Board declines to assign a higher disability rating under 
former Diagnostic Code 5295 earlier than October 31, 2000, 
the date of the Veteran's increased rating claim.  

Moreover, the medical evidence of record fails to indicate 
that the Veteran's lumbar spine disability manifested in a 
loss of lateral motion with osteoarthritic changes until such 
was noted in the December 19, 2002 VA examination report.  
A 40 percent disability rating is therefore assigned as of 
that date.  

Accordingly, a 10 percent disability rating is awarded as of 
October 31, 1999; 
a 20 percent rating from October 31, 2000 to December 19, 
2002; and a 40 percent rating thereafter.



Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The Veteran has argued that his service-connected lumbar 
disability prevents him from "secur[ing] work due to the 
fact that [he] is unable to lift anything over 10 pounds," 
and that he has applied for different jobs but has been 
"turned down because of [his] poor back condition."  See 
the Veteran's April 2003 Notice of Disagreement.  
Accordingly, the Board will consider the Veteran's potential 
entitlement to an extraschedular rating in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
symptoms of pain and discomfort constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization. 

With respect to hospitalization, there has been none for the 
Veteran's lumbar spine disability during the pendency of the 
appeal.  Indeed, the April 2004 VA examiner noted that 
"[t]here was no documentation to indicate that the Veteran 
was seen or treated for back problems," and the Veteran 
himself noted that he does not receive treatment or take 
medication for his back disability.  See the April 2004 VA 
examiner's report, page 1; see also the September 2004 
hearing transcript, pages 3 and 4.  Accordingly, frequent 
hospitalization is not shown by the medical evidence of 
record.  

Turning to marked interference in employment, there is no 
indication that there has been any marked interference in the 
Veteran's employment due to the service-connected lumbar 
spine disability.  Indeed, a March 2007 letter from the 
Veteran's employer indicated that al though the Veteran "was 
unable to accomplish some of the tasks associated with the 
job, due to his back problems," he has worked for that 
employer since the fall of 2005.  Similarly, a subsequent 
letter from a prior employer noted that the Veteran could not 
carry a bag with him on sales calls that weighed over 10 
pounds; however, using light-weight samples, the Veteran 
"went on to become one of the best outside sales persons the 
Company had."  See the March 21, 2007 statement of P.W.O.  

It is clear that employment may be made more difficult by the 
Veteran's back disability.  However, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the Veteran outside 
of the norm.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Indeed, any occupational impairment is 
specifically contemplated in the 40 percent rating which is 
now assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 40 percent disability rating is 
warranted for the Veteran's service-connected lumbar spine 
disability.  The benefit sought on appeal is allowed to that 
extent.


ORDER

Entitlement to an increased 40 percent disability rating for 
a service-connected lumbar spine disability is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


